DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       JOSEPH JAMAL WALKER,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D16-3994, 4D16-4161
                            and 4D16-4253

                               [May 16, 2018]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Krista Marx, Judge; L.T. Case Nos. 50-2010-
CF-014607B, 50-2011-CF-000626A and 50-2014-CF002429A.

  Carey Haughwout, Public Defender, and J. Woodson Isom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Ilana Mitzner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the convictions and sentences in all respects. We remand to
the circuit court for correction of the written revocation order to conform
to the court’s oral pronouncement. The written order contains a violation
for failing to undergo a drug and alcohol evaluation; in its oral
pronouncement, the court ruled that violation had not been established.
The written order also contains a violation for committing the offense of
possession of a firearm by a convicted felon; however, the state nolle
prossed that count at sentencing after the court’s oral pronouncement.

   Affirmed and remanded for correction.

WARNER, GROSS and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.